Order, Appellate Term of the Supreme Court, First Department, entered on January 24, 1973, reversed, on the law and on the facts, on the dissenting opinion of Markowitz, P. J., at Appellate Term, and the judgment of Civil Court in favor of tenant-respondent-appellant reinstated. Appellant shall recover of respondent $60 costs and disbursements of this appeal. Concur — Stevens, P. J., Kupferman and Capozzoli, JJ.; Steuer, J., dissents and votes to affirm on the Per Guriam opinion at Appellate Term. No opinion. [72 Misc 2d 624.]